Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-22 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2185.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 17-21 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Gardner et al. (US Pub No. 2016/0337138).  
In regard to claim 17, Gardner et al. disclose a method, comprising: disabling supply of power to a first power domain of a power slave in response to: receiving a sleep control signal (as shown in Fig. 3, which is reproduced below for ease of reference and convenience, Gardner discloses a master 20 and a slave 22 are shown coupled to a twisted wire pair 24. The designation of master and slave is arbitrary since either can be the master. In one embodiment, the master 20 includes an electronic control unit in an automobile, and the slave is a sensor or an accessory in the automobile. It is assumed that the master 20 and slave 22 are each coupled to a DC power supply (not shown) through a connection external to the wire pair 24. The wire pair 24 carries differential data (an AC signal). The capacitors C1-C4 only pass the AC data signal to the PHY1 or the PHY2 physical layers, which interface the wire pair to the data processing circuitry of the master 20 and slave 22.  See para 26);

    PNG
    media_image1.png
    891
    364
    media_image1.png
    Greyscale

or observing a signal indicative of bus inactivity at a shared bus (in Gardner, A sleep signal can be initiated in any number of ways, such as by a timer, non-use of the system, user control, detecting a load current is below a threshold level, etc. In one embodiment, a sleep signal is applied to the master microcontroller uC1, or is initiated by the master microcontroller uC1. The microcontroller uC1 then controls the transmitter 30 to go into a high impedance recessive state, where the DC voltage V1+ and V1- is no longer coupled to the wire pair 24. The shunt resistors R5 and R6 discharge the capacitors C5 and C6 and wire pair 24 so that, after a brief period, the voltage across the wire pair 24 is zero volts.  See para 30); and continuing to supply power to a second power domain of the power slave while the supply of power to the main power domain of the power slave is disabled (in Gardner, a possible type of transmitter 30, where MOSFETs M1 and M2 turn on in the dominant state to couple the DC voltage V+ and -V- to the wire pair 24 and turn off in the recessive state to allow the shunt resistors R5 and R6 to discharge the wire pair 24. Level shifters 40 and 42 appropriately level shift the sleep or wake up control signal from the microcontroller uC1 to control the MOSFETs M1 and M2. Many other types of circuits can be used instead.  See para 32-35).
In regard to claim 18, Gardner et al. disclose wherein disabling the supply of power to the first power domain of the power slave in response to the observed sleep control signal or the observed signal indicative of bus inactivity at the shared bus comprises: de-asserting an enablement signal thereby indicating that power (in Gardner, it is assumed the system is in a sleep mode with zero voltage across the wire pair 24 and the transceivers XCVR1 and XCVR2 being in their recessive states. At time T0, the master microcontroller uC1 receives a wake up signal, which signals that the DC voltage (V1+ and V1- in FIG. 2) should be applied to the wire pair. The microcontroller uC1 then controls the transmitter 30 to be in its dominant state so as to apply the DC voltage to the wire pair 24. The master and slave receivers 32 and 36 detect the voltage differential on the wire pair 24 and switch to their dominant states, causing the respective microcontrollers uC1 and uC2 to assert the En1 and En2 signals to apply power to the respective physical layers PHY1 and PHY2 for the data path. The slave transmitter 34 is optionally controlled to be in its dominant state for a short period in response to the received DC voltage.  See para 35).
In regard to claim 19, Gardner et al. disclose wherein the observing the signal indicative of bus inactivity comprises observing an energy level of the signal and determining that the energy level is different than an energy level associated with a valid communication signal (in Gardner, it is assumed the system is in a sleep mode with zero voltage across the wire pair 24 and the transceivers XCVR1 and XCVR2 being in their recessive states. At time T0, the master microcontroller uC1 receives a wake up signal, which signals that the DC voltage (V1+ and V1- in FIG. 2) should be applied to the wire pair. The microcontroller uC1 then controls the transmitter 30 to be in its dominant state so as to apply the DC voltage to the wire pair 24. The master and slave receivers 32 and 36 detect the voltage differential on the wire pair 24 and switch to their dominant states, causing the respective microcontrollers uC1 and uC2 to assert the En1 and En2 signals to apply power to the respective physical layers PHY1 and PHY2 for the data path. The slave transmitter 34 is optionally controlled to be in its dominant state for a short period in response to the received DC voltage.  See para 35).
In regard to claim 20, Gardner et al. disclose further: supplying power to the first power domain of the power slave responsive to: observing a wakeup signal at an input of a physical layer device of the power slave; or observing a signal indicative of valid bus activity at the shared bus (in Gardner, a wake up event will occur, such as when it is determined that the system is required to perform an operation. FIG. 4 illustrates various highly compressed waveforms representing the voltages (V.sub.MDI+ and V.sub.MDI-) at the Medium Dependent Interface (MDI1 or MDI2) for the wire pair 24 and the logic levels at the various transmitters and receivers.  See para 31, 34).
In regard to claim 21, Gardner et al. disclose further: asserting an enablement signal thereby indicating that power should be supplied to the first power domain of the power slave responsive to: the observed wakeup signal; or the observed signal indicative of valid bus activity at the shared bus; and starting the supplying of the power to the first power domain of the power slave responsive to the asserted enablement signal (in Gardner, a wake up event will occur, such as when it is determined that the system is required to perform an operation. FIG. 4 illustrates various highly compressed waveforms representing the voltages (V.sub.MDI+ and V.sub.MDI-) at the Medium Dependent Interface (MDI1 or MDI2) for the wire pair 24 and the logic levels at the various transmitters and receivers.  See para 31, 34).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 1-6 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Gardner et al. (US Pub No. 2016/0337138) in view of Chang (US Pub No. 2004/0010725).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 1, Gardner et al. disclose a physical layer device for a network segment of a multidrop network, comprising: a core logic associated with an interruptible power domain, the core logic configured to perform one or more operations for interfacing with a shared bus (as shown in Fig. 3, which is reproduced below for ease of reference and convenience, Gardner discloses a master 20 and a slave 22 are shown coupled to a twisted wire pair 24. The designation of master and slave is arbitrary since either can be the master. In one embodiment, the master 20 includes an electronic control unit in an automobile, and the slave is a sensor or an accessory in the automobile. It is assumed that the master 20 and slave 22 are each coupled to a DC power supply (not shown) through a connection external to the wire pair 24. The wire pair 24 carries differential data (an AC signal). The capacitors C1-C4 only pass the AC data signal to the PHY1 or the PHY2 physical layers, which interface the wire pair to the data processing circuitry of the master 20 and slave 22.  See para 26);

    PNG
    media_image1.png
    891
    364
    media_image1.png
    Greyscale

and the power management logic configured to enable and disable supply of power to the interruptible power domain (in Gardner, the microcontroller uC1 also closes the switch SWX1 via the signal En1 to supply power to the physical layer PHY1 for the data path, thus enabling the PHY1. Concurrently, the slave's receiver 36 detects the DC voltage differential across the wire pair 24 and outputs a control signal to the slave microcontroller uC2 indicating that the slave is receiving the master's dominant voltage. The microcontroller uC2 enables the physical layer PHY2 for the data path by closing the switch SWX2 via the signal En2 to supply power to the PHY2. Data may then be transmitted and received between master 20 and slave 22 via the PHY1 and PHY2.  See para 30-32).  But Gardner et al. do not disclose the power management logic associated with an uninterruptible power domain.  However Chan discloses the power system comprising management module (item 108 of figure 1) associated with interruptible power doman (item 104 of figure 1) and uninterruptible power domain (item 110 of figure 1) (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Chang discloses the AC input power line 102 is supplied from a standard power line, e.g., the local utility company. The AC input power line 102 is connected to the AC rectifier 104. The AC rectifier 104 is electrically connected to, for example, a computer power line 106 (or other equipment power line 106) which supplies power to the computer system's (or other equipment power line 106) redundant N+1 secondary power supplies (not shown). The management module 108 is connected to the AC input power line 102. The management module 108 is also coupled to the boost converter 114 and the battery charger 112. The boost converter 114 and the battery charger 112 are also coupled to the computer power line 106. The battery 110 is coupled to the boost converter 114 and the battery charger 112.  See para 24-26).

    PNG
    media_image2.png
    1040
    818
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chang into the teachings of Gardner et al. because each of Chang and Gardner et al. teach the power management that controls the power supplies and further, because combining the prior art elements of Chang with Gardner et al. according to known 
In regard to claim 2, Gardner et al. disclose further: a sensing circuitry configured to detect a wakeup signal asserted at an input of the physical layer device, the power management logic configured to enable the supply of power to the interruptible power domain responsive to detection of the detected asserted wakeup signal by said sensing circuitry (in Gardner, it is assumed the system is in a sleep mode with zero voltage across the wire pair 24 and the transceivers XCVR1 and XCVR2 being in their recessive states. At time T0, the master microcontroller uC1 receives a wake up signal, which signals that the DC voltage (V1+ and V1- in FIG. 2) should be applied to the wire pair. The microcontroller uC1 then controls the transmitter 30 to be in its dominant state so as to apply the DC voltage to the wire pair 24. The master and slave receivers 32 and 36 detect the voltage differential on the wire pair 24 and switch to their dominant states, causing the respective microcontrollers uC1 and uC2 to assert the En1 and En2 signals to apply power to the respective physical layers PHY1 and PHY2 for the data path. The slave transmitter 34 is optionally controlled to be in its dominant state for a short period in response to the received DC voltage.  See para 35).
In regard to claim 3, Gardner et al. disclose further: an energy detection circuitry configured to detect bus activity, the power management logic configured to enable the supply of power to interruptible power domain responsive to detection by said energy detection circuitry of a valid bus activity (in Gardner, a wake up event will occur, such as when it is determined that the system is required to perform an operation. FIG. 4 illustrates various highly compressed waveforms representing the voltages (V.sub.MDI+ and V.sub.MDI-) at the Medium Dependent Interface (MDI1 or MDI2) for the wire pair 24 and the logic levels at the various transmitters and receivers.  See para 31, 34).
In regard to claim 4, Gardner et al. disclose wherein the power management logic is configured to enable the supply of power to the interruptible power domain in response to one or more of: a valid wakeup signal; and a valid bus activity (in Gardner, a wake up event will occur, such as when it is determined that the system is required to perform an operation. FIG. 4 illustrates various highly compressed waveforms representing the voltages (V.sub.MDI+ and V.sub.MDI-) at the Medium Dependent Interface (MDI1 or MDI2) for the wire pair 24 and the logic levels at the various transmitters and receivers.  See para 31, 34).
In regard to claim 5, Gardner et al. disclose wherein the power management logic is configured to disable the supply of power to the interruptible power domain responsive to one or more of: a sleep control signal; an inactive input assigned to receive a wakeup signal; and an inactive bus (in Gardner, a sleep signal can be initiated in any number of ways, such as by a timer, non-use of the system, user control, detecting a load current is below a threshold level, etc. In one embodiment, a sleep signal is applied to the master microcontroller uC1, or is initiated by the master microcontroller uC1. The microcontroller uC1 then controls the transmitter 30 to go into a high impedance recessive state, where the DC voltage V1+ and V1- is no longer coupled to the wire pair 24.  See para 31).
(in Gardner, the master microcontroller uC1 receives a wake up signal, which signals that the DC voltage (V1+ and V1- in FIG. 2) should be applied to the wire pair. The microcontroller uC1 then controls the transmitter 30 to be in its dominant state so as to apply the DC voltage to the wire pair 24. The master and slave receivers 32 and 36 detect the voltage differential on the wire pair 24 and switch to their dominant states, causing the respective microcontrollers uC1 and uC2 to assert the En1 and En2 signals to apply power to the respective physical layers PHY1 and PHY2 for the data path. The slave transmitter 34 is optionally controlled to be in its dominant state for a short period in response to the received DC voltage.  See para 35).

Allowable Subject Matter
	Claims 7-16 are allowable over the prior of records.
	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 7 and 22 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach a system, comprising: a first station controller; and a first physical layer device, the physical layer device configured to interface the first station controller with a shared bus of a network segment, wherein the first physical layer device is 
	asserting a second wakeup signal at an output of the physical layer device in response to supplying power to the main power domain, the output being operably coupled to an input of another physical layer device (claim 22).


Conclusion
	Claims 1-6, 17-21 are rejected.  Claims 7-16 are allowed.  Claim 22 is objected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185